                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION
 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                      v.                          )   Case No. 17-00180-01-CR-W-GAF
                                                  )
 MARCUS L. WILKINS,                               )
                                                  )
                               Defendant.         )


                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On June 1, 2017, the Grand Jury returned a twenty-one count indictment
against Defendant Marcus L. Wilkins. Counts One, Two, Four, Five, Eight, Nine, Eleven through
Fifteen, Seventeen and Eighteen charge Defendant Wilkins with distribution of marijuana. Count
Three charges Defendant Wilkins with possession of a firearm in furtherance of a drug trafficking
crime. Counts Six and Nineteen charge Defendant Wilkins with possession with intent to
distribute marijuana. Counts Seven and Twenty-One charge Defendant Wilkins with being a drug
user in possession of a firearm. Counts Ten and Sixteen charge Defendant Wilkins with
distribution of a controlled substance (phencyclidine (PCP)). Count Twenty charges Defendant
Wilkins with possession of a controlled substance (oxycodone) with intent to distribute.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Adam Caine
     Case Agent: Either Detective Frank Rorabaugh or Detective Dan Kirby
     Defense:    Carrie Allen

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 11-12 with stipulations; 15 without stipulations
     Defendants: 1-3 witnesses, including the Defendant

TRIAL EXHIBITS
     Government: approximately 75 exhibits
     Defendant:  approximately 5 exhibits for Defendant
DEFENSES: General denial


POSSIBLE DISPOSITION:
          ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out


TRIAL TIME: 2 to 3 days total
     Government’s case including jury selection: 2-3 days
     Defense case: 1/2 day


STIPULATIONS: Potential stipulations regarding chemistry and chain of custody.

UNUSUAL QUESTIONS OF LAW: no

FILING DEADLINES:

       Witness and Exhibit List
       Government: Due on or before October 16, 2018.
       Defense: Due on or before October 16, 2018.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, October 24,
       2018.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Motions in limine due on or before October 24, 2018.

TRIAL SETTING: Criminal jury trial docket commencing October 29, 2018.

       Please note: Plea negotiations complete, waiting for defendant’s decision. Can do either
       week but if there is no stipulation as to chemistry, then the Government would prefer the
       first week (chemist has a conflict on the second week).

       IT IS SO ORDERED.



                                                     /s/ Lajuana M. Counts
                                                    Lajuana M. Counts
                                                    United States Magistrate Judge

                                                2
